EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vamsi Kakarla on May 5, 2022.
The application has been amended as follows: 
In Claim 1 lines 27-33:
wherein the at least one cutting element of the second elongate member is sized and adapted to create a bore having an insertion opening in tissue for receiving [[an]] the implant 
wherein the bore has a generally constant diameter and a first portion having a  first curvilinear trajectory and a second portion having a second curvilinear trajectory, [[and]]
wherein the first curvilinear trajectory of the bore extends along [[an]] a first axis that is angled with respect to an axis of the bore at the insertion opening,
wherein the second curvilinear trajectory of the bore extends along a second axis that is angled with respect to the axis of the bore at the insertion opening and transverse to the first axis, and
wherein the implant is adapted to substantially fill the first and second portions to substantially plug the bore.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a system with an implant and bore forming member, the bore forming member able to form a bore with first and second portions as claimed, the implant being able shaped to fill the first and second portions to substantially plug the bore as claimed. Kraft US 2003/0225364 discloses a bore forming member but does not disclose the implant as claimed. Shaolian US 2004/0092933 discloses a bore forming member (Fig 30) that has the ability to create first and second portions of a bore as claimed, where an implant is inserted into the opening of the bore (Fig 45) but the implant is linear and is not able to substantially fill first and second portions of the bore as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773